COURT OF APPEALS FOR THE
                                FIRST DISTRICT OF TEXAS AT HOUSTON

                                         ORDER ON MOTION

Cause number:           01-16-00936-CR
Style:                  Waymon Jaeshell Stepherson v. The State of Texas
Date motion filed*:     August 2, 2017
Type of motion:         Motion for Extension of Time to Amend or Supplement Appellant’s
                        Brief
Party filing motion:    Pro Se Appellant
Document to be filed:   Motion to Amend or Supplement Appellant’s Brief

Ordered that motion is:
       Granted
       Denied
       Dismissed (e.g., want of jurisdiction, moot)
       Other: _____________________________________
       On July 19, 2017, appellant’s appointed counsel timely filed appellant’s brief on the
       merits and has not sought to withdraw from representing appellant. See TEX. R. APP.
       P. 6.5. Accordingly, appellant’s pro se motion for an extension of time to amend or
       supplement his brief is dismissed as moot because he is currently represented by
       counsel and is not entitled to hybrid representation. See Ex parte Taylor, 36 S.W.3d
883, 887 (Tex. Crim. App. 2001) (stating “[a]ppellants are not allowed to have
       hybrid representation” and appellant did not have right to file documents with
       appellate court while represented by counsel).

Judge’s signature: /s/ Laura C. Higley
                   

Date: August 8, 2017




November 7, 2008 Revision